Exhibit 10.4
TOTAL SYSTEM SERVICES, INC.
DIRECTOR STOCK PURCHASE PLAN
     The name of this plan is the Total System Services, Inc. Director Stock
Purchase Plan (the “Plan”). The purpose of the Plan is to enable Total System
Services, Inc. (“TSYS”) to promote interest in its success, growth and
development by providing directors of TSYS a convenient means of purchasing
shares of TSYS Common Stock in the open market, by means of voluntary
contributions and 15% matching contributions from TSYS.
ARTICLE I
DEFINITIONS
     A. Agent of the Plan, or Agent: The Bank of New York Mellon Corporation or
one of its subsidiaries, and any duly appointed successor Agent of the Plan.
     B. Automatic Transfer Contribution Form: The form which a Participant
forwards to TSYS so as to participate in the Plan or change the amount of the
Participant’s quarterly contribution to the Plan. This form shall contain, in
addition to other pertinent information, the quarterly dollar amount that the
Director elects to contribute to the Plan by automatic transfer from the
Director’s financial institution account, and a description, including the
account number, of the Director’s financial institution account from which the
Participant contribution shall be made.
     C. Company: Total System Services, Inc.
     D. Contribution Date: The date in each calendar quarter on which
Participant contributions and matching TSYS contributions to the Plan shall be
made. TSYS shall have the sole discretion to determine the Contribution Date and
shall provide reasonable notification of such Contribution Date to the
Participants.

Page 1 of 12



--------------------------------------------------------------------------------



 



     E. Director: Any person who currently serves or in the future shall be
elected to serve as a member, advisory member or emeritus member of the Board of
Directors of TSYS who receives compensation as fees or other cash remuneration
for serving in such capacity.
     F. Effective Date of the Plan: The effective date of this amended and
restated Plan is July 1, 2009. The original effective date of the Plan was
October 15, 1987.
     G. Fund: All Participant contributions and TSYS contributions to the Plan
made pursuant to the terms of the Plan and received by the Plan Agent to be
held, managed and administered pursuant to the terms of the Plan.
     H. Participant: A Director who participates in the Plan and whose
participation in the Plan shall not have been terminated.
     I. Plan: The Total System Services, Inc. Director Stock Purchase Plan (As
Amended and Restated).
     J. Plan Year: The period commencing on January 1st of each year and ending
on December 31st of each year.
     K. Stock Share Account: The separate account which is required to be
established and maintained with respect to each Participant for the purpose of
recording TSYS Common Stock purchased for and allocated to the Participant under
the Plan.
     L. TSYS: Total System Services, Inc.
     M. TSYS Common Stock: The shares of common stock of the par value of $.10
per share of TSYS, and any shares which may be issued and exchanged for or upon
a change of such shares whether in subdivision or in combination thereof and
whether as a part of a classification or reclassification thereof, or otherwise.
ARTICLE II
PARTICIPATION
     A Director may become a Participant in the Plan by submitting an Automatic
Transfer Contribution Form to TSYS. A Director whose participation in the Plan
has been terminated or temporarily suspended pursuant to Article XIII of the
Plan may reinstate his or her participation in the Plan by submitting a new
Automatic Transfer Contribution Form to TSYS.

Page 2 of 12



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPANT CONTRIBUTIONS
     A Participant may contribute to the Plan only through automatic quarterly
contributions from the financial institution account identified in the
Participant’s Automatic Transfer Contribution Form. Each such quarterly
contribution may be in any amount of $5,000.00 or less, in the discretion of the
Participant. Participant contributions will be made quarterly on Contribution
Dates. TSYS shall remit each Participant’s contributions to the Agent on the
appropriate Contribution Date.
     A Participant may change the amount of his or her automatic contribution by
submitting a new Automatic Transfer Contribution Form. A Participant may
terminate or temporarily suspend his or her participation in the Plan pursuant
to Article XIII hereof.
ARTICLE IV
TSYS’ MATCHING CONTRIBUTIONS
     TSYS shall make matching contributions to the Plan for each Director who is
a Participant in the Plan. The amount of each such matching contribution shall
be equal to fifteen percent (15%) of the Participant’s contribution. Such
matching contributions shall be made on the Contribution Date for the
Participants.
     As TSYS contributions to the Plan must be treated by the Participants for
whom such contributions are made as compensation for serving as Directors, such
amount will be reflected on a Form 1099 furnished to Directors annually by TSYS
or by the Agent.
ARTICLE V
ADMINISTRATION OF PLAN
     The Plan shall be administered by TSYS. TSYS may, from time to time, adopt
rules and regulations not inconsistent with the Plan for carrying out the Plan
or for providing for any and all matters not specifically covered herein.

Page 3 of 12



--------------------------------------------------------------------------------



 



     The functions and duties of TSYS in general, are as follows:
     (a) To establish rules for the administration and make interpretations of
the Plan, which rules and interpretations will apply to all Participants
similarly situated.
     (b) To make provision for payment of contributions to the Agent.
     (c) To maintain, with the assistance of the Agent, records, including, but
not limited to, those with respect to Participant contributions and TSYS
contributions and dividends paid to the Agent.
     (d) To file with the appropriate governmental agencies any and all reports
and notifications required of the Plan and to provide all Participants with any
and all reports and notifications to which they are by law entitled.
     (e) To engage a certified public accountant to perform an annual audit of
the Plan.
     (f) To give prompt notification to the Agent of the effectiveness, the
initiation of proceedings which could result in the termination of effectiveness
and the termination of effectiveness of registration, exemption or qualification
of the Plan and/or the TSYS Common Stock offered thereunder under federal and
applicable state securities laws.
     (g) To receive from and, upon its approval thereof, to promptly forward to
the Agent the written requests of Participants for the issuance of stock
certificates for all or less than all of the shares of TSYS Common Stock in such
Participants’ Stock Share Accounts.
     (h) To give prompt notification to the Agent of the Plan of the termination
of the participation of any Participant for any reason whatsoever.
     (i) To perform any and all other functions reasonably necessary to
administer the Plan.
     TSYS shall indemnify each employee of TSYS involved in the administration
of the Plan against all costs, expenses and liabilities, including attorneys’
fees, incurred in connection with any action, suit or proceeding instituted
against such employee alleging any act or omission or commission performed by
such employee while acting in good faith in discharging his or her duties with
respect to the Plan. This indemnification is limited to the extent such costs
and expenses are not covered under insurance as may be now or hereafter provided
by TSYS.

Page 4 of 12



--------------------------------------------------------------------------------



 



ARTICLE VI
AGENT OF THE PLAN
     The Agent of the Plan shall be The Bank of New York Mellon Corporation or
one of its subsidiaries, or any successor Agent appointed by TSYS.
     The Agent shall receive all contributions made by TSYS and Participants in
cash only. All contributions so received, (the “Fund”), shall be held, managed,
and administered pursuant to the terms of the Plan. No part of the Fund shall be
used for or diverted to purposes other than for the exclusive benefit of the
Participants and former Participants.
     Upon removal or resignation of such Agent, TSYS shall appoint a successor
Agent of the Plan who shall have the same powers and duties as those conferred
upon the original Agent hereunder. Upon acceptance of such appointment by the
successor Agent, the predecessor Agent shall assign, transfer, and pay over to
such successor Agent the funds and properties then constituting the Fund and any
and all records it might have with regard to the Fund and the administration of
the Fund.
     Any corporation into which any corporate agent may be merged or with which
it may be consolidated, or any corporation resulting from any merger or
consolidation to which any corporate agent may be a party, or any corporation to
which all or substantially all of the business of any corporate agent may be
transferred, shall be the successor of such agent without the filing of any
instrument or performance of any further act.
     The Agent of the Plan shall have the following powers and authority in the
administration and investment of the Fund:
     (a) To purchase for the benefit of the Participants shares of TSYS Common
Stock in its name as Agent of the Plan, to retain the same and shares of TSYS
Common Stock previously acquired under the Plan and to cause such shares to be
allocated and disposed of pursuant to the terms of the Plan.
     (b) To cause any TSYS Common Stock held as part of the Fund to be
registered in the Agent’s own name or in the name of one or more nominees, but
the books and records of the Agent shall at all times show that all such
investments are part of the Fund.

Page 5 of 12



--------------------------------------------------------------------------------



 



     (c) To make, execute, acknowledge and deliver any and all documents of
transfer and conveyance and any and all other instruments as may be necessary or
appropriate to carry out the powers herein granted.
     (d) To employ subagents to engage in the actual open market purchase of
TSYS Common Stock for the benefit of the Participants.
     (e) To do all such acts, take all such proceedings, and exercise all such
rights and privileges, although not specifically mentioned herein, as the Agent
may deem necessary or desirable to administer the Fund in order to carry out and
satisfy the purposes and intent of the Plan.
     The Agent shall keep accurate and detailed accounts of all receipts,
disbursements, and other transactions hereunder, including, but not limited to,
Participant and TSYS contributions received, dividends and other distributions
received, and TSYS Common Stock purchased, allocated and held for, and TSYS
Common Stock sold for and distributed to, Participants hereunder. All accounts,
books, and records relating to such transactions shall be open to inspection and
audit at all reasonable times by any person designated by TSYS.
     Each month or according to a reporting schedule agreed to by TSYS and the
Agent, the Agent shall send TSYS an electronic or written report setting forth
all receipts, disbursements, and other transactions effected during such
preceding month or reporting period, and setting forth the current status of the
Fund.
ARTICLE VII
STOCK PURCHASES AND SALES
     The Agent of the Plan shall use the funds in the Plan to purchase shares of
TSYS Common Stock in the open market for the benefit of the Participants.
     In the event that the Agent retains the services of subagents to make such
purchases of shares of TSYS Common Stock, or to sell shares of TSYS Common Stock
for the benefit of Plan Participants, such subagents shall not be controlled by,
controlling or under common control with TSYS or its affiliates. Neither TSYS
nor any of its affiliates shall have, nor exercise, directly or indirectly, any
control or influence over the times when, or the prices at which,

Page 6 of 12



--------------------------------------------------------------------------------



 



TSYS Common Stock may be purchased or sold by the Agent or its subagents, the
amounts of TSYS Common Stock to be so purchased or sold or the manner in which
such TSYS Common Stock is to be purchased or sold. The Agent may retain the
services of said subagents only upon the execution of subagency agreements by
and between the Agent and subagents which sets forth terms and conditions not
materially different from those contained herein with regard to the purchase and
sale of TSYS Common Stock.
     Neither the Agent, TSYS, nor any subagent retained by the Agent shall have
any responsibility as to the value of TSYS Common Stock acquired or disposed of
under the Plan. The duties of the Agent and any subagent to cause the purchase
or sale of TSYS Common Stock under the Plan shall be subject to any and all
legal restrictions or limitations imposed at the time by governmental authority,
including, but not limited to, the Securities and Exchange Commission, and shall
be subject to any other restrictions, limitations or considerations deemed valid
by such Agent or any subagent. Accordingly, neither the Agent, TSYS, nor any
subagent shall be liable in any way if, as a result of such restrictions,
limitations or considerations, the whole amount of funds available under the
Plan for the purchase of TSYS Common Stock is not applied to the purchase of
such shares at the time herein otherwise provided or contemplated.
ARTICLE VIII
ALLOCATION OF STOCK
     As promptly as practical after each purchase by the Agent (or any
subagents) of TSYS Common Stock for the benefit of the Participants, the Agent
shall determine the average cost per share of all shares so purchased. The Agent
shall then ratably allocate such shares to the Stock Share Accounts of the
Participants, charging each such Participant with the average cost, including
transactional costs, of the shares so allocated. Full shares and fractional
share interests in one share shall be allocated.

Page 7 of 12



--------------------------------------------------------------------------------



 



ARTICLE IX
ISSUANCE OF SHARES OR SALES OF TSYS COMMON STOCK
     A Participant may request that the Agent issue shares out of the Plan or
sell all or less than all shares of TSYS Common Stock in a Participant’s Stock
Share Account. As promptly as practicable, in accordance with and after receipt
by the Agent of such Participant’s request, the Agent will: (1) issue such
shares out of the Plan to such Participant in certificate form and send the
certificate together with a check for any fractional share interests to the
Participant; (2) transfer the shares out of the Plan in electronic form to be
held in a TSYS common stock account with The Bank of New York Mellon Corporation
or one of its subsidiaries for the benefit of the Participant; (3) transfer the
shares out of the Plan for further transfer to the Participant’s brokerage or
custodial account; or (4) sell all or the specified number of shares, deduct
brokerage commissions and a transaction charge, and remit the net proceeds to
the Participant by means of a check or an electronic transfer to a direct
deposit account specified by the Participant. The Agent will notify TSYS of such
issuance or sale of shares.
     Assignments or pledges of any interests under the Plan are not allowed.
ARTICLE X
DIVIDENDS AND DISTRIBUTIONS
     Cash dividends, stock dividends and stock splits received by the Agent will
be allocated to each Participant’s Stock Share Account to the extent that such
cash or stock is attributable to the allocated TSYS Common Stock in such
Participant’s Stock Share Account. Cash dividends shall be used to acquire
additional shares of TSYS Common Stock pursuant to the provisions of the Plan.
ARTICLE XI
VOTING RIGHTS
     Each Participant shall have the rights and powers of ordinary shareholders
with respect to the shares of TSYS Common Stock in such Participant’s Stock
Share Account, including, but not limited to, the right to vote

Page 8 of 12



--------------------------------------------------------------------------------



 



such shares. TSYS shall deliver or cause to be delivered to the Participants or
provide the Participants with access to all reports, proxy solicitation
materials and all other disclosure type communications distributed to TSYS
shareholders generally.
ARTICLE XII
REPORTS TO PARTICIPANTS
     As soon as practical following the end of each Plan Year, or more often and
as often as TSYS may elect, TSYS and/or the Agent shall send to each Participant
a written or electronic report of all transactions for his or her benefit under
the Plan for that Plan year.
ARTICLE XIII
TERMINATION OR TEMPORARY SUSPENSION OF PARTICIPATION
     A Participant may terminate his or her participation in the Plan by
contacting TSYS and providing TSYS with written instructions to terminate his or
her Plan participation, which shall include instructions for distribution or
sale of the shares in accordance with Article IX of the Plan. TSYS will
communicate the Participant’s request to the Agent, and the Agent will
distribute or sell the shares in accordance with such instructions as promptly
as practicable. The Agent will notify TSYS of the issuance or sale of shares. If
a Participant terminates his or her participation in the Plan, that Participant
may re-enter the Plan by submitting a new Automatic Transfer Contribution Form
to TSYS pursuant to Article II.
     A Participant may temporarily suspend his or her participation in the Plan
by contacting TSYS and providing TSYS with written instructions to stop the
Participant’s automatic contributions to the Plan and to maintain his or her
Stock Share Account in the Plan. During the temporary suspension period, the
Participant’s automatic contributions to the Plan and TSYS’ 15% matching
contributions to the Plan will stop, but the Participant’s Stock Share Account
will continue to receive cash dividends, stock dividends, stock splits and
similar changes of ownership as provided in Article X hereof. The Participant
may end such temporary suspension period and begin making contributions to the
Plan again by submitting a new Automatic Transfer Contribution Form to TSYS
pursuant to Article II.

Page 9 of 12



--------------------------------------------------------------------------------



 



ARTICLE XIV
TERMINATION OF STATUS AS A DIRECTOR
     Participation in the Plan shall automatically terminate without notice upon
termination of the Participant’s status as a Director whether by death,
retirement, resignation or otherwise. If the Participant retires or resigns,
then the Participant may provide TSYS with written instructions for distribution
or sale of the shares in accordance with Article IX of the Plan. TSYS will
communicate the Participant’s request to the Agent, and the Agent will
distribute or sell the shares in accordance with such instructions as promptly
as practicable. The Agent will notify TSYS of the issuance or sale of shares. If
no such instructions are provided by the former Participant, the shares will be
transferred out of the Plan in electronic form to be held for the benefit of the
Participant in a TSYS common stock account with The Bank of New York Mellon
Corporation or one of its subsidiaries.
     If termination is by reason of death, settlement shall be made by the
Agent, as promptly as practicable and after notification and approval by TSYS
and will be to the Participant’s duly appointed legal representative after
satisfaction of any applicable legal requirements.
ARTICLE XV
EXPENSES
     TSYS shall bear the cost of administering the Plan, including any transfer
taxes incurred in transferring the TSYS Common Stock from the Plan to the
Participants. Any broker’s fees, commissions, postage or other transaction costs
actually incurred will be included in the cost of the TSYS Common Stock to
Participants.
ARTICLE XVI
LIMITATION ON THE SALE OF STOCK
     No TSYS Common Stock will be offered or sold under the Plan to any Director
in any state where the sale of such stock is not permitted under the

Page 10 of 12



--------------------------------------------------------------------------------



 



applicable laws of such state. For purposes of this Article XVI, the offering or
sale of stock is not permitted under the applicable laws of a state if, inter
alia, the securities laws of such state would require the Plan and/or the TSYS
Common Stock offered pursuant thereto, to be registered in such state and the
Plan and/or TSYS Common Stock is not registered therein.
ARTICLE XVII
AMENDMENT, TERMINATION AND SUSPENSION OF THE PLAN
     The formula provisions of the Plan relating to Participant and TSYS
contributions as set forth in Article III and Article IV, respectively, of the
Plan may not be amended more than once every six months, other than to comport
with changes in the Internal Revenue Code, the Employee Retirement Income
Security Act, or the rules thereunder. With the exception of the restrictions
set forth in the previous sentence, TSYS reserves the right to amend the Plan at
any time; however, no amendment shall affect or diminish any Participant’s right
to the benefit of contributions made by such Participant or TSYS prior to the
date of such amendment.
     TSYS reserves the right to terminate the Plan. In such event, there will be
no further Participant contributions and no further TSYS contributions, but the
Agent will make purchases of TSYS Common Stock out of available funds and will
allocate such stock to the Stock Share Accounts of the Participants in the usual
manner. Upon termination of the Plan, distributions of TSYS Common Stock and any
cash held as a part of the Fund shall be governed by the provisions of Article
XIV hereof.
     TSYS reserves the right to suspend its contributions to the Plan if the
Board of Directors of TSYS determines that the financial condition of TSYS
warrants such suspension. Such suspension shall remain in effect until such time
as TSYS’ Board of Directors determines that the financial condition of TSYS
warrants the restoration of the Plan to full active status. During the time TSYS
contributions are suspended, TSYS’ Board of Directors shall determine whether
Participant contributions are to be continued or suspended. If TSYS’ Board of
Directors permits the continuance of Participant contributions, each Participant
may elect to continue or suspend Participant contributions on his or her own
behalf. If the Participant elects to continue to make Participant

Page 11 of 12



--------------------------------------------------------------------------------



 



contributions while TSYS contributions are suspended, TSYS shall be under no
obligation at any future date to make contributions with respect to such
Participant’s contributions made during such period of suspension. During any
period of suspension under this Article XVII, the Plan shall continue normal
operation to the extent practical.
ARTICLE XVIII
SUSPENSION OR TERMINATION IF
STOCK PURCHASE IS PROHIBITED
     In addition to all rights to terminate or suspend the Plan otherwise
reserved herein, it is understood that the Plan may be suspended or terminated
at any time or from time to time by TSYS’ Board of Directors if the Plan’s
continuance would, for any reason, be prohibited under any federal and state law
even though such prohibition arises because of some act on the part of TSYS,
including, but not limited to, TSYS engaging in a distribution of securities. If
the Plan is suspended under this Article XVIII, no TSYS contributions or
Participant contributions shall be made and no TSYS Common Stock shall be
purchased until the Plan is restored to an active status. If the Plan is
terminated pursuant to this Article XVIII, there shall be no further Participant
contributions and no further TSYS contributions and there shall be no additional
purchases of TSYS Common Stock. As soon as practical after the termination
pursuant to this Article XVIII, distribution of TSYS Common Stock and any cash
held as a part of the Fund shall be governed by the provisions of Article XIV
hereof.
ARTICLE XIX
CONSTRUCTION
     This Plan shall be governed by and construed under the laws of the State of
Georgia.

Page 12 of 12